DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is drawn to an apparatus, comprising: a first receiver including a first differential input to receive a differential data signal and a first differential output; a second receiver including a second differential input to receive a common mode voltage associated with the differential data signal, and a second differential output including terminals coupled together; a third receiver including a third differential input to receive the common mode voltage, and a third differential output including terminals coupled together; and a feedback circuit including inputs coupled to the second and third differential outputs, respectively, and an output coupled to the first and second differential outputs.
Claims 18  is drawn to An apparatus, comprising: a first differential sense amplifier configured to amplify an input differential data signal to generate an output differential data signal; a first set of one or more differential decision feedback equalizer (DFE) taps configured to modify the output differential data signal based on a set of one or more differential tap signals, wherein the first set 
Claim 23 is drawn to A method, comprising: 204169 26 amplifying an input differential data signal to generate an output differential data signal; modifying the output differential data signal based on a set of one or more differential decision feedback equalizer (DFE) tap signals, said modifying the output differential data signal affects a first output common mode voltage associated with the output differential signal; and adjusting the first output common mode voltage to compensate for the effect on the first output common mode voltage due to the modifying of the output differential data signal based on the set of one or more differential DFE tap signals.
Claim 26 is drawn to a wireless communication device, comprising: at least one antenna; a transceiver coupled to the at least one antenna; and a first receiver including a first differential input coupled to the transceiver, and a first differential output; a second receiver including a second differential input to receive a common mode voltage associated with a differential data signal at the first differential input, and a second differential output including terminals coupled together; a third receiver including a third differential input to receive common mode voltage, and a third differential output including terminals coupled together; and a feedback circuit including inputs coupled to the second and third 
Closest prior art of record is as follows:
Chan et al. (US 8391350 B2) discloses adaptation circuitry and methods for DFEs.
Al-Shyoukh (US 11233482 B2) discloses differential receivers. 
However, prior art of record fails to disclose either alone or in combination the exact circuitry and method of each independent claim, rendering them and their dependents allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561. The examiner can normally be reached M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637